PER CURIAM:
Douglas Kerr, M.D., Ph.D., appeals the district court’s order dismissing his complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Kerr v. Johns Hopkins Univ., No. 1:10-cv-03294BEL, 2011 WL 4072437 (D.Md. Sept. 12, 2011) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.